UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:April 28, 2011 VALLEY FINANCIAL CORPORATION VIRGINIA 000-28342 54-1702380 (State of Incorporation) (Commission (I.R.S. Employer File Number) Identification Number) 36 Church Avenue, S.W. Roanoke, Virginia 24011 (Address of principal executive offices) (540) 342-2265 (Issuer's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Valley Financial Corporation (the "Company"), the holding company for Roanoke, VA-based Valley Bank, issued a press release regarding its earnings for the quarter ended March 31, 2011.The financial statements are detailed in the Company’s Press Release dated April 28, 2011 filed as Exhibit 99.1 to this Form 8-K and incorporated by reference herein. The Company's common stock is traded on the NASDAQ Capital Market under the symbol VYFC. Item 9.01.Financial Statements and Exhibits. (d)Exhibits.The following exhibit is being furnished pursuant to Item 2.02 above. Exhibit No. Description 99.1 Press Release dated April 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALLEY FINANCIAL CORPORATION Date: April 29, 2011 By: /s/Kimberly B. Snyder Kimberly B. Snyder Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated April 28, 2011.
